NL Brands Holdings LLC v Lepore (2019 NY Slip Op 08349)





NL Brands Holdings LLC v Lepore


2019 NY Slip Op 08349


Decided on November 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2019

Friedman, J.P., Kapnick, Kern, Singh, JJ.


10258 656682/16

[*1] NL Brands Holdings LLC, et al, Plaintiffs-Appellants,
vNanette Lepore, et al., Defendants-Respondents.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Charles E. Ramos, J.), entered on or about August 27, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated October 31, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: NOVEMBER 19, 2019
DEPUTY CLERK